    Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 1 of 25




                              DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                              )
                                                       )
                         Plaintiff,                    )
                                                       )
                         v.                            )        Case No. 3:19-cr-0015
                                                       )
JOHN JACKSON,                                          )
                                                       )
                         Defendant.                    )
                                                       )

APPEARANCES:

Gretchen C.F. Shappert, United States Attorney
Everard E. Potter, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
       For the United States of America,

Matthew Campbell, Federal Public Defender
Melanie Lark Turnbull, AFPD (argued)
Kia Danielle Sears, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
        For John Jackson.

                                       MEMORANDUM OPINION
MOLLOY, J.
        BEFORE THE COURT is Defendant John Jackson’s motion to supress physical
evidence, filed on September 23, 2019. (ECF No. 58.) The United States (the “Government”)
filed an opposition on October 9, 2019. (ECF No. 70.) The Court held an evidentiary hearing
on October 31, 2019. After hearing testimony and the arguments of counsel, the Court took
the matter under advisement and ordered the parties to submit supplemental briefs on
several legal issues.1 Both parties submitted their respective supplemental briefs on


1 The Honorable Curtis V. Gomez presided over the evidentiary hearing. This case was reassigned to the
undersigned judicial officer on May 8, 2020. Although the undersigned did not preside over the evidentiary
hearing and was not able to evaluate the credibility of the witnesses, based on a reading of the transcript and
reviewing the briefs submitted by the parties, the Court finds that issues surrounding the credibility of any
    Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 2 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 2 of 25

November 7, 2019. For the reasons stated below, the Court will grant the motion to suppress
in part and deny in part.
                           I.     FACTUAL AND PROCEDURAL HISTORY
        The relevant facts in this case that pertain to the motion before the Court were
adduced during the course of an October 31, 2019 omnibus hearing in this matter. The Court
heard testimony from several witnesses, including Homeland Security Investigations (“HSI”)
Special Agent Alicia Blyden (“Agent Blyden”). The Court also received evidence in the form
of a February 23, 2019 search warrant and its accompanying affidavit and attachments. That
testimony and evidence revealed the following facts.
        Agent Blyden testified that John Jackson (“Jackson”) initially came to the attention of
HSI after they received information that Jackson had sexually assaulted a fifteen-year old
minor. On February 21, 2019, special agents interviewed R.L., the fifteen-year old minor and
alleged victim. In that interview, R.L. stated that on January 18, 2019, Jackson transported
her from near Ivanna Eudora Kean High School to his residence located at 5B-5 Mandahl, St.
Thomas, U.S. Virgin Islands. R.L. also described the vehicle in which she was transported as
a red Acura.
        R.L. further alleged that, after arriving at the residence, Jackson took her to his
bedroom where they engaged in sexual intercourse. R.L. stated that, while they were having
sex, she was unaware that Jackson was videotaping them having sex on her cell phone.
Subsequently, Jackson showed the video to R.L. while they were both sitting on his bed. R.L.
reported that she told Jackson to delete the video. R.L. additionally reported that Jackson
informed her that he would delete the video from R.L.’s cell phone after he had sent the video
to his own phone.
        During the February 21, 2019 interview, the HSI Special Agents also showed R.L. a
picture taken from a video that had been extracted from her phone. The video depicts two
individuals engaged in sexual intercourse, but faces are not shown. R.L. confirmed that she
was one of the persons in the photo. Additionally, R.L. identified the adult male’s hand seen



witness are largely not in dispute. Thus, there is no need for the undersigned to reconvene a hearing to hear
testimony.
    Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 3 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 3 of 25

in the photo as Jackson’s hand. R.L. also identified the residence where the alleged sexual
assault occurred.
          On February 23, 2019, the Government sought a search warrant for Jackson’s
residence at 5B-5 Mandahl and his vehicle, a Red Acura TSX. In support of the warrant
application, Agent Blyden executed an affidavit. The affidavit included the aforementioned
details from the February 21, 2019 interview of R.L. The affidavit also included two
attachments. One of the two attachments, “Attachment A,” described the property to be
searched—5B-5 Mandahl and a Red Acura TSX more particularly described by its license
plate number and vehicle identification number. “Attachment B” stated the list of items to be
seized.
          The magistrate judge signed the search warrant that same day. The warrant
incorporates, by reference, Agent Blyden’s affidavit and the two attachments. Specifically,
the face sheet of the warrant authorized a search of “[t]he residence of John Jackson located
at 5B-5 Mandahl St. Thomas, V[.]I. (the Subject Premises), and [a] Red Acura TSX, [] more
fully described in Attachment A” for “[e]vidence of violations of 18 U.S.C. Sections 2251(a),
2252(a) and 2252A as more [fully] described in the Affidavit of Alicia Blyden and the
accompanying attachment A and B incorporated herein.” The face sheet of the warrant gives
no other description of the items sought. The warrant further directs law enforcement to
“leav[e] a copy of this warrant and receipt for the . . . property taken” if any item listed in
attachment B is seized.
          Agent Blyden further testified that, prior to executing the warrant, she “met with the
other agents from HSI and CBP Air and Marine.” Excerpted Omnibus Hr’g Tr. at 7:8-9, ECF
No. 79. Agent Blyden testified that the purpose of that meeting was to brief the agents on the
execution of the search warrant, including a discussion of the scope of the search. See id. at
7:11-17. Further, Agent Blyden testified that she understood the scope of the search warrant
“was, as stated in the warrant, it was for evidence of child pornography.” Id. 6:25-7:1.
          Agent Blyden testified that, at approximately 6:00 p.m. on February 23, 2019, HSI
agents, with Agent Blyden as lead case agent, executed the search warrant. While at Jackson’s
residence, HSI agents seized various items including electronics, jewelry, alleged drug
      Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 4 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 4 of 25

paraphernalia, brownies, and a pillow. Agent Blyden made the final determination as to
which items should be seized from Jackson’s residence.2
          That same night, Agent Blyden served Jackson with the face sheet of the warrant and
an inventory of the seized items. Attachment A and Attachment B were not included.3 Agent
Blyden testified the she did not know that she was required include Attachment A and
Attachment B with the face sheet of the warrant when she served the face sheet of the
warrant and the inventory of seized items on Jackson.4
          [BY THE GOVERNMENT:]
          Q. Now, Agent Blyden, the affidavits, why didn’t you leave the affidavit with the
          attorney?
          A. The affidavit?
          Q. Sorry, the attachments?
          A. Why I didn’t leave it with the attorney?
          Q. Yes.
          A. I did not know that I had to leave it with the attorney.


2       [BY THE GOVERNMENT:]
        Q. And as the lead case agent, tell us what, if anything, you did specifically?
        A. Specifically to the search?
        Q. With respect to the search?
        A. Okay. In respect to the search of the residence, once I was in the residence and the agents
        would, had questions, if to, like, seize items, I would say yea or nay because I had more
        knowledge in reference to the case and the items to be seized. So, I had to give the final yea or
        nay before that item is seized and placed in the seizure box.
        Q. Were any items seized that you did not verify or confirmed?
        A. No.
Excerpted Omnibus Hr’g Tr. at 9:9-22, ECF No. 79
3 Agent Blyden also testified that Jackson’s attorney arrived at Jackson’s residence during the search and
inquired regarding the search warrant. Agents provided Jackson’s attorney with only the face sheet of the
warrant. See Excerpted Omnibus Hr’g Tr. at 10:2-21, ECF No. 79.
4   Agent Blyden had Attachment A and Attachment B with her during the search of Jackson’s residence.
          [BY THE GOVERNMENT:]
          Q. Okay. Now, Attachments A and B, do you know if the warrant was incorporated in the --
          where were Attachments A and B?
          A. I had it in my search warrant folder.
          Q. And where was the search warrant folder?
          A. It was in the residence.
          Q. Of Mr. Jackson?
          A. Of Mr. Jackson.
Id. at 10:22-11:4.
    Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 5 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 5 of 25

        Q. Did you leave the attachments with the defendant, at the defendant’s home?
        A. No, I did not leave the attachments with the defendant.
        Q. Why didn’t you leave the attachments with the defendant?
        A. Because I did not know, from my knowledge and experience of being an
        agent with Homeland Security Investigations since May of 2007.
Excerpted Omnibus Hr’g Tr. at 13:11-14:2, ECF No. 79. Agent Blyden further testified that,
during her time as an agent, her practice in executing warrants has been to leave only the
face sheet of the warrant and an inventory of items seized.
        [BY DEFENSE COUNSEL:]
        Q. Now, you have been an agent since 2007, correct?
        A. Yes.
        Q. You have conducted various search warrants, correct?
        A. Yes, I have.
        Q. You have helped with search warrants and led search warrants, correct?
        A. Yes.
        Q. Okay. And in your time as an HSI Special Agent, you leave the first copy, the
        page, the first page of a search warrant, correct?
        A. Yes, you leave the warrant.
        Q. And then a list of the inventory, right?
        A. And a list of the inventory.
        Q. And then you leave?
        A. And then I leave?
        Q. Yes, you leave the premises, correct?
        A. Upon leaving the premises, you do that, depending on the circumstances.
Id. at 17:25-18:18.
        After the search of Jackson’s residence, the Government filed a criminal complaint
against Jackson on February 25, 2019.
        On February 28, 2019, the Government sought and obtained a search warrant for
certain items, including a Gucci bracelet, brownies, a pillow, a green leafy substance
appearing to be marijuana, and a pink bag containing drug paraphernalia, plastic bags, and
    Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 6 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 6 of 25

what appears to be marijuana, that had been seized from 5B-5 Mandahl, St. Thomas, V.I.
during the February 23, 2019 search.
        The Government filed a sequence of charging documents thereafter. Most recently, on
June 6, 2019, the Grand Jury returned a Second Superseding Indictment charging Jackson
with eleven counts. Those eleven counts include two counts charging production of child
pornography in violation of 18 U.S.C. § 2251(a), three counts charging transportation of a
minor with intent to engage in criminal sexual activity in violation of 18 U.S.C. § 2423(a), one
count charging first degree rape in violation of 14 V.I.C. § 1701, and five counts charging
aggravated second degree rape in violation of 14 V.I.C. § 1700a(a).
        On September 23, 2019, Jackson filed a motion to suppress any evidence recovered
in the search executed on February 23, 2019.5 In his motion to suppress, Jackson argues that
the February 23, 2019 search warrant lacked probable cause, failed to satisfy the
particularity requirement, and was overbroad.6 Jackson also argues that the execution of the
warrant violated his Fourth Amendment rights because when the warrant was presented to
him, it did not contain a particularized list of the items to be seized. Finally, Jackson argues
that any items seized outside the scope of the February 23, 2019 search warrant must be
suppressed.
        On October 9, 2019, the Government filed an opposition to Jackson’s motion to
suppress.
        At the conclusion of the October 31, 2019 omnibus hearing, the Court asked the
parties for additional briefing on two issues: (1) whether the failure to serve Jackson with
the attachments to the warrant violated the Fourth Amendment; and (2) if there was a
violation, what remedy is appropriate under the circumstances presented here.




5Jackson also filed a motion to suppress statements allegedly obtained in violation of Miranda. After receiving
evidence and hearing argument, the Court denied that motion for the reasons stated on the record at the
October 31, 2019 omnibus hearing.
6 At the time Jackson filed his motion to suppress, he had received the face sheet of the February 23, 2019
search warrant, but not the affidavit supporting the warrant or the attachments identifying the property to be
searched and the items to be seized. As such, Jackson’s arguments were based solely on the information present
on, or absent from, the face sheet of the February 23, 2019 search warrant.
    Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 7 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 7 of 25

        On November 7, 2019, Jackson and the Government each submitted a response to the
Court’s inquiry.
                                  II.    LEGAL STANDARD
        The Fourth Amendment provides that “no Warrants shall issue, but upon probable
cause, supported by Oath or affirmation, and particularly describing the place to be searched,
and the persons or things to be seized.” U.S. Const. amend. IV. Probable cause is a "fluid
concept" that "turn[s] on the assessment of probabilities in particular factual contexts."
Illinois v. Gates, 462 U.S. 213, 232 (1983). Such probabilities “are not technical; they are the
factual and practical considerations of everyday life on which reasonable and prudent men,
not legal technicians, act.” Id. at 231. “Probable cause can be, and often is, inferred from ‘the
type of crime, the nature of the items sought, the suspect's opportunity for concealment and
normal inferences about where a criminal might hide [evidence].’” United States v. Stearn,
597 F.3d 540, 554 (3d Cir. 2010) (alterations in original). As such, when issuing a warrant,
“[t]he task of the issuing magistrate is simply to make a practical, common-sense decision
whether, given all the circumstances set forth in the affidavit before him, including the
‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay information, there is a fair
probability that contraband or evidence of a crime will be found in a particular place.” Gates,
462 U.S. at 238.
        Where a defendant challenges a warrant for lack of probable cause, “[t]he role of a
reviewing court is not to decide probable cause de novo, but to determine whether ‘the
magistrate had a substantial basis for concluding that probable cause existed.’” Stearn, 597
F.3d at 554 (quoting Gates, 462 U.S. at 238). “[S]uch deference ‘does not mean that reviewing
courts should simply rubber stamp a magistrate's conclusions.’” United States v. Jones, 994
F.2d 1051, 1055 (3d Cir. 1993) (citations omitted). “But it does mean that ‘the resolution of
doubtful or marginal cases in this area should be largely determined by the preference to be
accorded to warrants.’” Id.
        In addition to probable cause, “[t]he Fourth Amendment by its terms requires
particularity in the warrant.” Groh v. Ramirez, 540 U.S. 551, 557 (2004). "The requirement
that warrants shall particularly describe the things to be seized makes general searches
    Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 8 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 8 of 25

under them impossible and prevents the seizure of one thing under a warrant describing
another." United States v. Tracey, 597 F.3d 140, 146 (3d Cir. 2010) (quoting Marron v. United
States, 275 U.S. 192, 196 (1927)). “In order for a warrant to be invalidated as general, it must
‘vest the executing officers with unbridled discretion to conduct an exploratory rummaging
through [defendant’s] papers in search of criminal evidence.’” United States v. Ninety-Two
Thousand Four Hundred Twenty-Two Dollars & Fifty-Seven Cents, 307 F.3d 137, 149 (3d Cir.
2002) (citations omitted).7 “Along with preventing general searches, the particularity
requirement serves two other functions.” Tracey, 597 F.3d at 146. It “memorializes precisely
what search or seizure the issuing magistrate intended to permit,” Doe v. Groody, 361 F.3d
232, 239 (3d Cir. 2004), and informs the subject of the search “of the lawful authority of the
executing officer, his need to search, and the limits of his power to search,” Groh, 540 U.S. at
561 (citations omitted) (internal quotation marks omitted).
         The Fourth Amendment permits a warrant to satisfy the particularity requirement by
cross-referencing other documents. Groh, 540 U.S. at 557. Indeed, “an affidavit may be used
in determining the scope of a warrant that lacks particularity if the warrant is ‘accompanied
by an affidavit that is incorporated by reference.’” Tracey, 597 F.3d at 146-47 (quoting United
States v. Johnson, 690 F.2d 60, 64 (3d Cir. 1982)). “‘[T]o take advantage of this principle of
interpretation, the warrant must expressly incorporate the affidavit,’ and the incorporation
must be ‘clear.’” Id. at 147 (citations omitted). “As with the particularity requirement, the
primary purposes of this incorporation rule are to ‘limit the [officers'] discretion as to what
they are entitled to seize’ and ‘inform the subject of the search what can be seized.’” Id. at
147 (citations omitted). Significantly, the execution of a warrant violates a defendant’s
Fourth Amendment rights when, “as presented to [the defendant], it [does] not contain a
particularized list of items to be seized.” United States v. Franz, 772 F.3d 134, 144 (3d Cir.
2014).




7 “[E]xamples of general warrants are those authorizing searches for and seizures of such vague categories of
items as ‘smuggled goods,’ ‘obscene materials,’ ‘books, records, pamphlets, cards, receipts, lists, memoranda,
pictures, recordings and other written instruments concerning the Communist Party of Texas,’ ‘illegally
obtained films,’ and ‘stolen property.’” Id. (citations omitted).
    Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 9 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 9 of 25

        Where evidence is obtained in violation of the United States Constitution, the
exclusionary rule prohibits the use of such evidence at trial in certain circumstances. See
Herring v. United States, 555 U.S. 135, 139 (2009). “The fact that a Fourth Amendment
violation occurred . . . does not necessarily mean that the exclusionary rule applies.” Id. at
140. “[T]he exclusionary rule is not an individual right and applies only where it result[s] in
appreciable deterrence.” Id. at 141 (citations omitted) (internal quotation marks omitted).
Further, “the benefits of deterrence must outweigh the costs.” Id. As such, “[t]he extent to
which the exclusionary rule is justified by these deterrence principles varies with the
culpability of the law enforcement conduct.” Id. at 143. Thus, “the exclusionary rule serves
to deter deliberate, reckless, or grossly negligent conduct, or in some circumstances
recurring or systemic negligence.” Id. at 144. Significantly, “[t]he pertinent analysis of
deterrence and culpability is objective.” Id. at 145.
                                            III.     DISCUSSION
        Jackson first argues that the February 23, 2019 search warrant was not supported by
probable cause because there was no reason to believe that the search warrant would
uncover any evidence in Jackson’s residence or vehicle of production of child pornography
in violation of 18 U.S.C. § 2251(a) or child exploitation in violation of 18 U.S.C. § 2252(a) and
18 U.S.C. § 2252A.8



8 Jackson also argues that the February 23, 2019 search warrant failed to satisfy the particularity requirement
and was overbroad. Jackson argues that the warrant lacked the requisite particularity because the warrant
describes the things to be seized solely as evidence of violations of 18 U.S.C. §§ 2251(a), 2252(a), and 2252A
and provides no other guidance concerning the items to be seized. However, Jackson’s argument is flatly
contradicted by the record. As previously noted, Jackson made such argument prior to receiving Agent Blyden’s
affidavit and Attachment B which accompanied the warrant application when presented to the magistrate
judge. Significantly, the February 23, 2019 search warrant explicitly incorporated Agent Blyden’s affidavit and
Attachment B. Attachment B listed nine different categories of items to be seized including (1) images and files
of child pornography, (2) records evidencing occupancy and ownership of the premises to be searched, (3)
records evidencing ownership or use of computer equipment on the premises to be searched, (4) lists of names
and addresses of minors visually depicted while engaged in sexually explicit conduct, (5) notes and other
activities with minors visually depicted while engaged in sexually explicit conduct, (6) materials and
photographs depicting minors engaged in sexual conduct, (7) any of the items described in the previous
categories that are stored on computer media, (8) cell phones assigned to Jackson, and (9) iPads. The Court
finds that the February 23, 2019 search warrant—when read as a whole, including Agent Blyden’s affidavit and
Attachment B—imposed meaningful limits on what agents could search for such that the warrant satisfied the
particularity requirement. See, e.g., United States v. Karrer, 460 F. App'x 157, 161 (3d Cir. 2012) (holding that a
search warrant which authorized agents “to search and seize virtually all computer-related items in [the
   Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 10 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 10 of 25

        Here, Agent Blyden’s application for the February 23, 2019 search warrant sought
authorization to search “[t]he residence of John Jackson located at 5B-5 Mandahl[,] St.
Thomas, V[.]I. (the Subject Premises), and [a] Red Acura TSX, [] more fully described in
Attachment A” for “[e]vidence of violations of 18 U.S.C. Sections 2251(a), 2252(a) and 2252A
as more [fully] described in the Affidavit of Alicia Blyden and the accompanying attachment
A and B incorporated herein.” To show that evidence of violations of 18 U.S.C. §§ 2251(a),
2252(a), and 2252A existed in Jackson’s residence and vehicle, the affidavit of Agent Blyden
relied on (1) the information elicited during the February 21, 2019 interview of R.L., the
alleged minor victim, and (2) a description of the video of the alleged sexual assault that had
been extracted from R.L.’s cell phone. Specifically, the affidavit stated that (1) R.L. described
being transported in Jackson’s vehicle to his residence where the alleged sexual assault
occurred, (2) R.L. reported that, unbeknownst to her, Jackson recorded the alleged sexual
assault on her cell phone, and (3) R.L. reported that Jackson stated that he would send the
video of the alleged sexual assault to his own cell phone. The affidavit also stated that R.L.
identified herself and Jackson in the video. Further, the affidavit described the video as
depicting sexual intercourse between Jackson and R.L.
        This description of the video meets the legal definition of a “visual depiction,” see
18 U.S.C. 2256(5), involving the use of a “minor,” see 18 U.S.C. 2256(1), engaging in “sexually
explicit conduct,” see 18 U.S.C. 2256(2)—possession, production, and distribution of which
are prohibited by 18 U.S.C. §§ 2251(a), 2252(a), and 2252A. Given that there was information
presented to the magistrate judge that Jackson engaged in both producing and distributing
the video—by reportedly using R.L.’s cell phone to record the video and stating that he would


defendant’s] home” was sufficiently particular where “the warrant identified particular devices and file types
to be searched for evidence of a specific statutory offense”).
With respect to his argument that the February 23, 2019 search warrant was overbroad, Jackson makes no
attempt to delineate the factual or legal basis for such argument. Accordingly, the Court finds that Jackson has
waived any argument that the February 23, 2019 search warrant was overbroad. See, e.g. United States v.
Lanzotti, 205 F.3d 951, 957 (7th Cir. 2000) (“[P]erfunctory and undeveloped arguments, and arguments that
are unsupported by pertinent authority, are waived (even where those arguments raise constitutional
issues).”); United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (“[I]ssues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are deemed waived.”); United States v. Loya, 807
F.2d 1483, 1487 (9th Cir. 1987) (“Issues raised in a brief which are not supported by argument are deemed
abandoned.”).
   Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 11 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 11 of 25

send the video to his own cell phone—the Court finds that the magistrate judge had a
substantial basis for concluding that probable cause existed to search Jackson’s residence
and vehicle for evidence of violations of 18 U.S.C. §§ 2251(a), 2252(a), and 2252A. See United
States v. Brackett, 846 F.3d 987, 992 (8th Cir. 2017) (finding that probable cause to search
the defendant’s residence for prohibited images of a minor existed where the affidavit in
support of the warrant was based on information provided by the minor victim, who
reported that she had engaged in sexual intercourse with the defendant and the defendant
had taken several nude photographs of her with his cell phone); cf. United States v. Vosburgh,
602 F.3d 512, 527 (3d Cir. 2010) (holding that probable cause supported a warrant where
the affidavit tied the images of child pornography to the defendant using his IP address, a
"fairly unique identifier[]"); United States v. Contreras, 905 F.3d 853, 858 (5th Cir. 2018)
(holding that probable cause to search a residence for evidence of child pornography existed
where agents presented information that a cell phone connected to the residence’s WiFi
network had uploaded several images of child pornography to a mobile messaging
application).
        Jackson also argues that the February 23, 2019 search of his residence violated his
Fourth Amendment rights under Franz because, as presented to Jackson at the time of the
search, the warrant did not contain a particularized list of the items to be seized. As such,
Jackson argues that all evidence obtained from the February 23, 2019 search of his residence
must be suppressed.
        In United States v. Franz, 772 F.3d 134 (3d Cir. 2014), the Bureau of Land Management
(“BLM”) learned that Robert Franz (“Franz”) may have stolen several paleontological items
from BLM-managed land in Alaska and smuggled them to his house. Franz, 772 F.3d at 139.
BLM Agent Joseph Nardinger prepared the warrant application. Id.
        Where the face sheet of the warrant asked for a description of the property
        that the agents expected to seize, it read, “See attached sheet.” One of the
        attachments, Attachment B, listed a series of items to be seized, including the
        [several paleontological items], maps of Alaska, financial records,
   Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 12 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 12 of 25

        photographs, emails, and any related information contained on computer hard
        drives or other electronic storage devices.
Id. A magistrate judge approved the warrant (the “Nardinger Warrant”). Id. Thereafter, the
United States Attorney moved to seal the search warrant, affidavit, and accompanying
papers, citing “the government’s interest in protecting cooperating witnesses, maintaining
the secrecy of grand jury investigations, and ongoing criminal investigations.” Id. The
magistrate judge granted the motion. Id.
        Subsequently, BLM agents executed the warrant. Id. Franz was present at the time,
and Nardinger provided Franz with a copy of the face sheet of the warrant. Id. Nardinger did
not give Franz copies of the warrant attachments, even when Franz requested them. Id.
Nardinger believed that, because the warrant and affidavit had been sealed, he could not
reveal those attachments. Id. Nevertheless, Nardinger thoroughly described the items the
warrant authorized him to seize. Id.
        Franz filed a motion to suppress all evidence collected pursuant to the Nardinger
Warrant. Id. at 140. Among other things, Franz argued that the Nardinger Warrant failed to
satisfy the Fourth Amendment’s particularity requirement. Id. The district court ruled that
because Nardinger did not provide Franz with Attachment B to the warrant, which described
the items to be seized, the warrant was facially invalid when it was executed. Id.
Nevertheless, based on Nardinger’s behavior and its conclusion that no appreciable
deterrent effect would be gained by applying the exclusionary rule, the district court denied
Franz’s motion to suppress. Id. at 140-141. After conviction, Franz appealed. Id. at 141
        The Third Circuit affirmed, finding that “application of the exclusionary rule would
provide little deterrent effect and would not justify the costs of suppression.” Id. at 149.
Initially, the Third Circuit explained that “[t]he Nardinger Warrant was facially valid when
issued but the execution of it violated Franz’s Fourth Amendment rights because, as
presented to Franz, it did not contain a particularized list of items to be seized.” Id. at 144
(citing Bartholomew v. Com. of Pa., 221 F.3d 425, 429-30 (3d Cir. 2000)). Nevertheless, the
Third Circuit further explained that “both the Supreme Court’s precedents and our own have
been consistent in requiring a case-specific analysis of whether the exclusionary rule applies,
rather than a categorical approach.” Id. at 145.
   Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 13 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 13 of 25

        In light of the factors to consider for triggering application of the exclusionary rule,
the Third Circuit concluded that “Nardinger’s conduct was, on the whole, objectively
reasonable.” Id. at 147. The Third Circuit opined:
        He sought and obtained a valid warrant and acted in consultation with federal
        prosecutors. . . . The District Court found that Nardinger had “no intention of
        concealing the subject matter of the warrant or the information on Attachment
        B.” In executing the search, Nardinger explained to Franz what items the
        warrant authorized him to search for and seize, and the agents did not exceed
        the scope of that authorization. . . . While Franz disputes that the search of his
        home was appropriately limited, he has not established and, given the record,
        cannot establish that the District Court’s finding on that point was clearly
        erroneous. Finally, the District Court concluded that Franz presented no
        evidence that the constitutional violation in question was “recurring or
        systemic.” Although Franz argues on appeal that “this case is [a] small example
        of the systemic problems in criminal investigatory practices that are
        sanctioned through legal counsel,” he has cited no support for that bald
        assertion. Here, an inexperienced agent made a mistake, but it appears to have
        been only that: an isolated mistake.
Id. at 147-48 (citations omitted). Moreover, the Third Circuit found that their conclusion was
confirmed “by looking at the magistrate judge’s order sealing the attachment, which
Nardinger thought prohibited him from showing the attachment to Franz.” Id. at 148.
        The order stated that “agents executing the search warrant are authorized, as
        required by Fed.R.Crim.P. 41(d), to leave a copy of the search warrant and a
        receipt for the property seized with the person searched or at the property
        searched.” As the District Court noted, that language is somewhat unclear, and
        the officer understood from it that he was authorized to leave the warrant face
        sheet and an inventory but not the supporting documents. In Sheppard, the
        Supreme Court emphasized that a reasonable officer should be expected to
        rely on a judge’s assurances that a particular course of action is authorized,
        not to disregard those assurances. . . . Even though Nardinger was mistaken,
        his reliance on the sealing order mitigates the blame that necessarily follows
        his error.
Id. at 148-49 (citations omitted).
        The Third Circuit considered a similar issue in United States v. Wright, 493 F. App’x
265 (3d Cir. 2012) (“Wright I”) and United States v. Wright, 777 F.3d 635 (3d Cir. 2015)
(“Wright II”). In Wright I, Randall and Michael Wright (the “Wright brothers”) were
suspected by the DEA of using their apartments to sell marijuana. Wright I, 493 F. App’x at
266. DEA Agent Taylor (“Agent Taylor”) sought warrants, supported by an affidavit of
      Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 14 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 14 of 25

probable cause, for the search of the Wright brothers’ apartments. Id. at 266-67. A magistrate
judge issued the warrants. Id. at 267. The warrants were executed on the same day. Id. During
the search of each of the Wright brothers’ apartments, DEA agents recovered certain
amounts of guns, ammunition, cash, marijuana, and assorted drug paraphernalia. Id.
Thereafter, a grand jury indicted the Wright brothers for violations of various drug and
firearms statutes. Id. The Wright brothers moved to suppress the evidence found during the
search of their apartments, arguing that the warrants were invalid. Id.
         During a suppression hearing before the district court, Agent Taylor testified that:
         an ordinary warrant request begins with three documents: an affidavit of
         probable cause, a warrant application, and a face sheet. . . . The warrant
         application and face sheet are both preprinted forms with blank spaces in
         which the applicant is instructed to describe the person or property to be
         seized. It is common for applicants to fill in these sections by writing, “See
         ATTACHMENT A” or “See ATTACHMENT B.” Attachment A is normally a
         description of the property to be searched, and Attachment B is normally a
         listing of the items to be searched for or seized.
         . . . Upon approval [of the warrant application], the Magistrate Judge signs the
         face sheet, and the face sheet becomes the warrant.
Id.
         With respect to the warrant requests for the each of the Wright brothers’ apartments,
the items-to-be-seized section of each face sheet was filled in with the words, “SEE
ATTACHED AFFIDAVIT OF PROBABLE CAUSE,” and the items-to-be-seized section of the
warrant application with the words, “SEE ATTACHMENT A.” Id. ATTACHMENT A described
the properties to be searched, rather than the items to be seized. Id. While the AFFIDAVIT OF
PROBABLE CAUSE described the items to be seized, it was impounded and sealed before the
warrants were executed. Id.
         Following Bartholomew v. Com. of Pa., 221 F.3d 425, 429-30 (3d Cir. 2000) (holding
that “generally speaking, where the list of items to be seized does not appear on the face of
the warrant, sealing that list, even though it is ‘incorporated’ in the warrant, would violate
the Fourth Amendment.”), the district court found that the warrants failed to meet the
particularity requirement. United States v. Wright, 730 F. Supp. 2d 358, 365 (E.D. Pa. 2010).
After rejecting the government’s argument that the good faith exception should apply, the
      Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 15 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 15 of 25

district court granted the Wright brothers’ suppression motions. Wright I, 493 F. App’x at
268. The government appealed. Id.
         Rejecting the government’s request that it reconsider Bartholomew, the Third Circuit
agreed that the warrants were invalid on their face. Id. at 269-71. Nevertheless, the Third
Circuit remanded for the district court to find sufficient facts regarding law enforcement
culpability for the exclusionary rule analysis required by Herring. Id. at 271. Upon remand,
the district court denied the motion to suppress, finding that Agent Taylor’s failure to review
the warrant before executing it was a “simple mistake” that conferred no benefit on the
Government and amounted at most to negligence. United States v. Wright, No. CRIM. 09-270-
ALL, 2013 WL 3090304 (E.D. Pa. June 20, 2013). Michael Wright appealed.
         In Wright II, the Third Circuit affirmed. Comparing to Franz, the Third Circuit noted
that, unlike Agent Nardinger, Agent Taylor had “extensive experience with search warrants
and did not interpret the magistrate judge’s sealing order as excusing compliance with the
particularity requirement.” Wright II, 777 F.3d at 639. As such, the Third Circuit explained
that “Agent Taylor [was] arguably more culpable than Agent Nardinger.” Id. at 640.
Nevertheless, because the Third Circuit found that it was “difficult to assess” whether Agent
Taylor was “‘grossly’ negligent or merely negligent in the ‘ordinary’ sense,” it found that it
“[made] sense to consider (1) the extent to which the violation in this case undermined the
purposes of the Fourth Amendment and (2) what the Government gained from the violation.”
Id.
         The requirement that warrants particularly describe the things to be seized
         has a number of purposes. First, it provides written assurance that the
         Magistrate actually found probable cause to search for, and to seize, every item
         mentioned. Second, it prevents general searches by confining the discretion of
         officers and authorizing them to seize only particular items. Third, it informs
         the subject of the search of the lawful authority of the executing officer, his
         need to search, and the limits of his power to search.
Id. (citations omitted) (internal quotation marks omitted).
   Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 16 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 16 of 25

        Regarding the purposes of particularity requirement, the Third Circuit found that the
first two purposes had not been undermined:
        This was no general search, as Agent Taylor oversaw it and “assured that the
        [other] officers acted in accordance with the warrant’s limits.” . . .
        Furthermore, we can be confident that the magistrate judge found probable
        cause to search for and seize every item listed in Agent Taylor’s affidavit. When
        the warrant was approved, the affidavit was attached and expressly
        incorporated by reference in the space for identifying the items to be seized.
        Indeed, in addition to signing the warrant, the magistrate signed the affidavit,
        albeit for the purpose of certifying that Agent Taylor had sworn to it.
Id. at 640-41 (citations omitted). At the same time, the Third Circuit found that the third
purpose had been undermined because Wright was not informed of the limits of the agents’
power to search. Id. at 641. The Third Circuit again noted that Franz, in which Agent
Nardinger had verbally explained to Franz what items the warrant authorized agents to
search for and seize, presented a more compelling case for declining to apply the
exclusionary rule. Id. Nevertheless, the Third Circuit observed that it was unclear how the
failure to inform Wright of the list of items to be seized harmed him. Id. Moreover, “[e]ven if
the list of items to be seized had been present at the scene, the agents would have collected
precisely the same evidence.” Id. As such, the Third Circuit found that “the Government
gained nothing from the Fourth Amendment violation.” Id. In conclusion, the Third Circuit
explained that:
        In the context of suppression [] the Supreme Court has unequivocally held that
        deterring isolated negligence is not worth the social cost of excluded evidence.
        Only if mistakes of this nature recur with some frequency will a criminal
        defendant be in a position to argue that the calculus has changed.
Id. at 642 (citations omitted).
        Here, there is no dispute that the face sheet of the warrant does not contain a
particularized list of items to be seized. Moreover, there is no dispute that when Agent
Blyden executed the warrant on Jackson’s residence, Agent Blyden did not present Jackson
with the attachments that were incorporated in the warrant, including Attachment B which
lists the items to be seized. Thus, as presented to Jackson, the warrant did not contain a
particularized list of items to be seized. As such, the execution of the warrant violated
Jackson’s Fourth Amendment rights.
     Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 17 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 17 of 25

        While the Government concedes that the execution of the warrant was inconsistent
with the Fourth Amendment under Franz, the Government nevertheless argues that
application of the exclusionary rule is not warranted here under the analysis set forth in
Wright II.
        The actions of Agent Blyden in this case present a number of similarities to Wright II.
Like the agent in Wright II, there is no evidence that Agent Blyden informed Jackson, or his
attorney,9 what items agents were authorized to search for and seize. Additionally, Agent
Blyden is an experienced law enforcement officer who has executed a number of search
warrants, both as a participant of the search team and as the search team leader, throughout
her twelve-year career10 at HSI. Further, there is no evidence that Agent Blyden interpreted
the magistrate judge’s order issuing the warrant, or any of the directives on the face sheet of
the warrant, as excusing compliance with the particularity requirement. Indeed, Agent
Blyden testified that she did not provide the attachments with the face sheet of the warrant
because, in her twelve-year experience at HSI, she was simply unaware that she was required
to do so. Significantly, Agent Blyden’s failure to provide the attachments to the warrant,
describing the places to be searched and the list of items to be sought and seized, was not an
isolated mistake. Typically, she provides only the face sheet of the warrant and an inventory
of the items seized. As such, Agent Blyden was arguably more culpable than both the agent
in Franz and the agent in Wright II. Indeed, the violation in this case arguably evidences a
pattern of recurrent negligence.
        It is troubling to this Court that a veteran law enforcement officer, operating within
the jurisdiction of the Third Circuit Court of Appeals, was not aware of binding Third Circuit
precedent regarding the proper procedure for executing a warrant in compliance with
Constitutional requirements, especially where such precedent had been settled in this
Circuit for a number of years prior to the warrant execution in this case. Indeed, this is not
the only instance in which a veteran law enforcement officer before this Court has testified

9 Agent Blyden testified that Jackson’s attorney was present during a portion of the search and “asked about
the warrant.” See Excerpted Omnibus Hr’g Tr. at 10:2-11, ECF No. 79.
10Agent Blyden testified that she has been a special agent at HSI since 2007. See Excerpted Omnibus Hr’g Tr. at
2:22-24, ECF No. 79.
   Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 18 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 18 of 25

that he or she was unaware of the requirement that warrants as served must include a
particularized list of the items to be seized. See United States v. Merchant, No. CR 2018-0017,
2019 WL 3997266, at *3 (D.V.I. Aug. 23, 2019) (“[DEA Task Force Officer (“TFO”) President]
testified that, although he had received training in executing search warrants, he did not
recall being instructed that he should serve attachments, only that he should provide a copy
of the search warrant itself. TFO President stated: ‘[T]hat is the way I’ve always done it. I’ve
never been questioned or told about it.’”). This arguably suggests that agencies within this
jurisdiction are failing to train their agents regarding the proper procedure for executing a
warrant in compliance with Constitutional requirements. This is especially concerning to the
Court given that “[r]esponsible law-enforcement officers [should] take care to learn ‘what is
required of them’ under Fourth Amendment precedent and [] conform their conduct to these
rules.” Davis v. United States, 564 U.S. 229, 241 (2011) (citations omitted). Despite this
concern, the Court is not convinced that suppression is warranted under the analysis
performed in Wright II.
        Considering the extent to which the violation in this case undermined the purposes
of the Fourth Amendment, the Court notes that, as in Wright II, when the warrant was
approved, the affidavit and attachments listing the items to be seized were attached and
expressly incorporated. Indeed, as in Wright II, in addition to signing the warrant, the
magistrate judge signed the affidavit, albeit for the purpose of certifying that Agent Blyden
had sworn to it. The affidavit specifies that the list of items to be searched and seized is set
forth in Attachment B. As such, the Court can be confident that the magistrate judge found
probable cause to search for and seize every item listed in Attachment B. Further, as in
Wright II, Agent Blyden oversaw the search and made the final determination as to which
items should be seized from Jackson’s residence. Indeed, not one item was seized without
Agent Blyden’s approval. Significantly, Agent Blyden also had Attachment B in her search
warrant folder with her in the residence during the search. Moreover, Agent Blyden met with
the search team prior to the search to discuss the scope of the search, which Agent Blyden
understood to be confined to evidence of child pornography. As such, the Court can be
confident that the search was appropriately confined within the limits of the warrant and
     Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 19 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 19 of 25

was not a general search.11 At the same time, there is no evidence that Jackson or his attorney
were informed of the lawful authority of the executing officers, their need to search, or the
limits of their power to search. Thus, as in Wright II, the third purpose of the particularity
requirement was undermined.
        Nevertheless, just as in Wright II, it is unclear in this case how Jackson was “harmed
by his inability to peruse the list of items the Government intended to seize.” Wright II, at
641. Significantly, “[t]he absence of a constitutional requirement that the warrant be
exhibited at the outset of the search, or indeed until the search has ended, is . . . evidence that
the requirement of particular description does not protect an interest in monitoring
searches.” United States v. Grubbs, 547 U.S. 90, 99 (2006) (citations omitted) (internal
quotation marks omitted). Indeed, the Supreme Court has explained that “[t]he Constitution
protects property owners not by giving them license to engage the police in a debate over
the basis for the warrant, but by interposing, ex ante, the ‘deliberate, impartial judgment of
a judicial officer . . . between the citizen and the police’ and by providing, ex post, a right to
suppress evidence improperly obtained and a cause of action for damages.” Id. (citations
omitted).
        Moreover, the Government gained nothing from the Fourth Amendment violation in
this instance. Here, as in Wright II, even if Agent Blyden had presented Jackson with the
particularized list of items to be seized on Attachment B, agents would have executed the
warrant and recovered precisely the same evidence. Significantly, “but-for causality is . . . a
necessary . . . condition for suppression.” Hudson v. Michigan, 547 U.S. 586, 592 (2006).
        Given the circumstances outlined above, the Court finds that Agent Blyden’s failure to
present Jackson with the particularized list of items to be seized in this case does not warrant
application of the exclusionary rule.
        Jackson’s final argument pertains to several items seized during the February 23,
2019 search which he argues fall outside the scope of the warrant, and thus must be


11Agents did seize certain items outside the scope of the warrant. The Government contends that those items
were seized under the “plain view” exception to the warrant requirement, the merits of which the Court
discusses below. Significantly, “the seizure of an object in plain view . . . does not convert the search into a
general or exploratory one.” Coolidge v. New Hampshire, 403 U.S. 443, 467 (1971).
     Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 20 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 20 of 25

suppressed. Those items include a Gucci bracelet, brownies, a pillow, a green leafy substance
appearing to be marijuana, and a pink bag containing drug paraphernalia, plastic bags, and
what appears to be marijuana. The Government does not dispute that those items fell outside
the scope of the February 23, 2019 search warrant. Nevertheless, the Government contends
that those items fall under the “plain view” exception to the warrant requirement.12
         Under the “plain view” exception, evidence obtained without a warrant need not be
suppressed so long as three requirements are met. “First, the officer must not have violated
the Fourth Amendment in ‘arriving at the place from which the evidence could be plainly
viewed.’ Second, the incriminating character of the evidence must be ‘immediately apparent.’
Third, the officer must have ‘a lawful right of access to the object itself.’” United States v.
Menon, 24 F.3d 550, 559 (3d Cir. 1994) (quoting Horton v. California, 496 U.S. 128, 141
(1990)).
         Here, the February 23, 2019 search warrant authorized agents to search Jackson’s
residence and vehicle for and seize, among other items, digital memory cards and any


12 As discussed supra in the factual and procedural history, the Government sought and obtained a search
warrant for the items it contends were seized pursuant to the plain view exception after such items had been
seized. As such, because the Government concedes that those items fell outside the scope of the February 23,
2019 search warrant, the Court finds those items were seized without a warrant. “In the ordinary case, the
Court has viewed a seizure of personal property as per se unreasonable within the meaning of the Fourth
Amendment unless it is accomplished pursuant to a judicial warrant issued upon probable cause and
particularly describing the items to be seized.” United States v. Place, 462 U.S. 696, 701 (1983). “[O]nce the
defendant has established a basis for his motion, i.e., the search or seizure was conducted without a warrant,
the burden shifts to the government to show that the search or seizure was reasonable.” United States v. Johnson,
63 F.3d 242, 245 (3d Cir. 1995). To satisfy its burden, the Government presented Agent Blyden, who was
present and testified at the October 31, 2019 omnibus hearing. Curiously, the Government did not seek to
introduce the February 28, 2019 search warrant or the affidavit in support of that warrant—for which Agent
Blyden was the affiant—at the October 31, 2019 omnibus hearing. Nor did the Government request that the
Court take judicial notice of those documents, which are sealed under a separate case number before the Court.
Because the affidavit in support of the February 28, 2019 search warrant was not introduced at the October 31,
2019 omnibus hearing, Jackson did not have the opportunity to object or cross examine Agent Blyden regarding
the content of that affidavit. As such, the Court declines to take judicial notice of that document sua sponte. Cf.
United States v. Glass, 744 F.2d 460, 461 (5th Cir. 1984) (“This court cannot treat the affidavit, sealed under
protective order by the magistrate and never before the district court during the suppression hearing, as a part
of the record of that hearing. . . . The affidavit is hearsay. The declarant was presented as a witness and testified.
Had the affidavit been tendered to supplement [the declarant’s] testimony, [the defendant] would have had an
opportunity to object and to cross examine [the declarant] about its content. [The defendant] would be denied
that opportunity and the chance to discredit the information supplied in an affidavit he never saw if we were
to take judicial notice of the affidavit as the government requests.”). As such, the affidavit in support of the
February 28, 2019 search warrant is not part of the record in this matter. Thus, the Court will not consider any
facts therein alleged to have been known to law enforcement at the time of the seizure.
   Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 21 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 21 of 25

electronic data storage devices including flash memory devices that could contain child
pornography. Significantly, “[a] lawful search of fixed premises generally extends to the
entire area in which the object of the search may be found and is not limited by the possibility
that separate acts of entry or opening may be required to complete the search.” United States
v. Ross, 456 U.S. 798, 820-21 (1982). Digital memory cards and flash drives may exist in very
small sizes. As such, the February 23, 2019 search warrant authorized agents to search any
area and open any container that could conceal such devices. See Ross, 456 U.S. at 821
(explaining that “a warrant that authorizes an officer to search a home for illegal weapons
also provides authority to open closets, chests, drawers, and containers in which the weapon
might be found”). Given this, the Court concludes that the first and third requirements of the
“plain view” exception are satisfied here.13
        With respect to second requirement of the “plain view” exception, the “immediately
apparent” standard does not require an “unduly high degree of certainty as to the
incriminatory character of evidence,” or that “a police officer ‘know’ that certain items are
contraband or evidence of a crime.” Texas v. Brown, 460 U.S. 730, 741 (1983). Rather, officers
must possess only “probable cause to associate the property with criminal activity.” Id. at
741-42 (emphasis omitted) (citations omitted) (internal quotation marks omitted); see also
United States v. Scarfo, 685 F.2d 842, 854 (3d Cir. 1982) (“[a]n article need not be inherently
incriminating; the incriminating nature of an object is generally deemed apparent where
police have probable cause to believe it is evidence of a crime.”). “[P]robable cause is a
flexible, common-sense standard. It merely requires that the facts available to the officer
would ‘warrant a man of reasonable caution in the belief,’ that certain items may be



13 The Government presented testimony from Agent Blyden that the brownies were found on a kitchen counter,

the Gucci bracelet was found in a backpack in the living room, and the pillow was found on the bed in Jackson’s
bedroom. As such, these items were all clearly in plain sight from a place agents were authorized to access
during the search of the residence. Inexplicably, the Government did not present any testimony or record
evidence regarding where the alleged marijuana or pink bag and its contents were found. The Government
merely argues that those items “were found in plain view by agents who were lawfully on the property.” See
Government’s Opp’n to Def.’s Mot. to Exclude Physical Evidence at 5, ECF 70. Nevertheless, because the Court
cannot conceive of any area in Jackson’s residence or vehicle that could conceal the alleged marijuana or pink
bag and its contents but not conceal a digital memory card or flash device, the Court must conclude that agents
(1) did not violate the Fourth Amendment in arriving at the place from which those items could be plainly
viewed and (2) had a lawful right of access to those items.
   Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 22 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 22 of 25

contraband or stolen property or useful as evidence of a crime.” Brown, 460 U.S. at 742
(quoting Carroll v. United States, 267 U.S. 132, 162 (1925)).
        Here, Agent Blyden testified that she recognized the seized Gucci bracelet as being
identical to the bracelet she observed in the video of the alleged sexual assault of the minor
victim in this case.
        [BY THE GOVERNMENT:]
        Q. What else did you find?
        A. Cell phones, iPads. We also found a Gucci hand chain that was in a backpack
        that was located in the living room. When I opened the backpack, I found a, I
        believe it was like a utility bill that had John Jackson’s name on it, and that’s
        when I found the hand chain. And I remember the hand chain because the hand
        chain was identical to the hand chain that I saw on the child pornography video
        that the victim identified herself being in.
Excerpted Omnibus Hr’g Tr. at 12:23-13:7, ECF No. 79. Agent Blyden also testified that she
recognized the seized pillow from the video of the alleged sexual assault of the minor victim.
        [BY THE GOVERNMENT:]
        Q. Well, what was the significance of the pillow?
        A. The significance of the pillow. When I showed her the still photo, I asked
        her, what is that in the still photo. The still photo came from the child
        pornography video that was retrieved from her phone. When I asked her, what
        is that, that object, she stated that that object was John Jackson’s pillow that he
        had on the bed at the time that she – he videotaped her having sex with him.
        Q. Okay. Did she give a description of the pillow?
        A. She said orange and pink, I believe.
        Q. And when you were at Mr. Jackson’s residence and you found the pillow –
        describe the pillow.
        A. The pillow was like orange, pinkish in color, more, you know, looked kind of
        like a tiger print, but orange and pink.
Id. at 12:7-12:22. Coupled with the video depicting the alleged sexual assault of a minor—in
which the Gucci bracelet and pillow appeared—and the minor victim’s allegations in this
case—including that Jackson produced and distributed that video—the Court finds that
there was probable cause to associate the Gucci bracelet and pillow with criminal activity.
As such, the Court concludes that the “plain view” exception applies to these two items. Cf.
United States v. Cooper, 19 F.3d 1154, 1163 (7th Cir. 1994) (rejecting the argument that an
   Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 23 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 23 of 25

empty ammunition box seized by police was “no more incriminating than a cigar box used to
store children's pencils” and affirming the plain view exception because “[c]oupled with the
seized drugs, weapons, and photographs, the ammunition box [was] probative of the use of
weapons in connection with drug trafficking in violation of federal law”).
         The Court further finds that, given Agent Blyden’s twelve years of experience as HSI
during which time her duties have included investigating drug smuggling, see Excerpted
Omnibus Hr’g Tr. at 3:3-12, ECF No. 79, the incriminating character of the green leafy
substance appearing to be marijuana and the pink bag containing drug paraphernalia, plastic
bags, and what appeared to be marijuana was immediately apparent. See, e.g., United States
v. Alatorre, 863 F.3d 810, 816 (8th Cir. 2017) (finding that the “incriminating character of the
drug paraphernalia—which included a marijuana joint, a bag of mushrooms, a line of white
powder, among other drug paraphernalia—was immediately apparent” where law
enforcement found the drug paraphernalia in plain view during a protective sweep of a
residence). As such, the Court concludes that the “plain view” exception applies to these two
items.
         With respect to the seized brownies, the entirety of the record evidence presented by
the Government consists of the following testimony from Agent Blyden:
         [BY THE GOVERNMENT:]
         Q. In conducting the search, tell us what items you found in the residence of
         significance?
         A. Of significance, items that we found were -- we found green leafy substance
         that tested positive for marijuana. We found -- as we entered the apartment,
         there was a counter, like the kitchen counter, and there was some brownies
         that was wrapped in like a plastic, like individually wrapped. They were sitting
         on the counter. We found those, that were later tested positive for the presence
         of marijuana.
         Q. Why did the brownies have significance to you?
         A. The brownie had significance because the minor victim, the 15-year-old,
         stated that she was given brownies by Mr. John Jackson.
Excerpted Omnibus Hr’g Tr. at 11:14-12:2, ECF No. 79.
         Based on such a sparse record, it is not clear to the Court how agents would have had
probable cause to believe that the brownies sitting on the kitchen counter were either
     Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 24 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 24 of 25

contraband or evidence of a crime. Indeed, there was no testimony or evidence here that
Jackson was suspected of possessing or distributing any type of controlled substance, in any
form. While a green leafy substance appearing to be marijuana was found somewhere in
Jackson’s residence,14 there is no record evidence connecting the discovery of that substance
to the brownies such that a suggestion might arise that the brownies contained marijuana.
As such, the Court finds that nothing in Jackson’s criminal history or the environment
surrounding the brownies suggested the brownies might be contraband. Further, there was
no testimony that, based on Agent Blyden’s experience, knowledge, or training, any specific
characteristics of the brownies indicated they might contain illicit drugs. Indeed, the
Government did not elicit any testimony regarding whether the packaging of the brownies,
or any markings thereon or other visible characteristic,15 might indicate to a trained law
enforcement officer that the brownies contained marijuana. The only testimony regarding
the packaging of the brownies was that they were individually wrapped in plastic. Without
any evidence to indicate that such packaging is somehow distinct to marijuana brownies—
as opposed to otherwise innocuous brownies—the Court finds that there was no probable
cause, or even reasonable suspicion, to believe that the brownies were contraband. Cf.
Brown, 460 U.S. at 743 (concluding that an opaque balloon containing heroin was validly
seized pursuant to the plain view exception in part because “the distinctive character of the
balloon itself spoke volumes as to its contents -- particularly to the trained eye of the
officer”); United States v. Benish, 5 F.3d 20, 25 (3d Cir. 1993) (concluding that the
incriminating character of a marijuana plant seized by law enforcement was “immediately
apparent” where an officer testified he knew the item was a marijuana plant because “[w]e
have free time we have classes and things on marijuana, paraphernalia recognitions[,] [j]ust
from school and criminology classes”); United States v. Jones, 503 F. Appx. 174, 177 (3d Cir.
2012) (concluding that heroin was validly seized pursuant to the plain view exception where



14 As the Court previously noted, the United States did not present any evidence or testimony regarding the
circumstances surrounding the discovery of the green leafy substance appearing to be marijuana. Indeed, the
sole evidence in the record regarding the green leafy substance is that it was “found in the residence” and
“tested positive for marijuana.” Excerpted Omnibus Hr’g Tr. at 11:14-18, ECF No. 79.
15 There is no evidence as to whether there were any markings on the brownies.
     Case: 3:19-cr-00015-RAM-RM Document #: 107 Filed: 01/04/21 Page 25 of 25
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 25 of 25

an officer testified that “he could see the heroin plain as day” and that he recognized its
distinctive packaging based on his prior experience).
        The only record evidence that might be argued to suggest the brownies seized on
February 23, 2019, were evidence of a crime is the statement of the minor victim that Jackson
gave her brownies. Significantly, the record contains no evidence regarding the
circumstances under which Jackson gave the alleged minor victim brownies or whether
those brownies even contained marijuana. Without any apparent connection between the
brownies Jackson gave to the minor victim on an unknown date16 and the brownies seized
on February 23, 2019, the Court finds that agents did not have probable cause to believe the
brownies seized on February 23, 2019, were evidence of a crime. Thus, the Court concludes
that the “plain view” exception does not apply to the brownies seized on February 23, 2019.
                                         IV.     CONCLUSION
        For the reasons outlined above, the Court finds that the magistrate judge had a
substantial basis for concluding that there was probable cause to search Jackson’s residence
and vehicle for evidence of child pornography. Further, while the execution of the February
23, 2019 search warrant violated Jackson’s Fourth Amendment rights because, as presented
to Jackson, the warrant did not contain a particularized list of items to be seized, the Court
finds that suppression of the evidence recovered during the search is not warranted. Finally,
the Court finds that the “plain view” exception to the warrant requirement does not apply to
the brownies seized on February 23, 2019, from Jackson’s residence.
        An appropriate Order follows.




Dated: January 4, 2021                                   /s/ Robert A. Molloy
                                                         ROBERT A. MOLLOY
                                                         District Judge




 The United States did not elicit any testimony regarding when the brownies were allegedly given to the
16

minor victim.
